 Case 1:20-cr-00183-RJJ ECF No. 105, PageID.613 Filed 12/17/20 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,                             Case No. 1:20−cr−183

    vs.                                           Hon. Robert J. Jonker

ADAM DEAN FOX,
TY GERARD GARBIN,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS,
BRANDON MICHAEL−RAY CASERTA,

           Defendants.
                                      /



                                            ORDER


Pursuant to the Due Process Protections Act, the Court confirms the United States'
obligation to produce all exculpatory evidence to the defendant pursuant to Brady v.
Maryland, 373 U.S. 83 (1963), and its progeny, and orders it to do so. Failing to do so in a
timely manner may result in consequences including, but not limited to, exclusion of
evidence, adverse jury instructions, dismissal of charges, contempt and/or disciplinary
proceedings, and sanctions by the Court.

IT IS SO ORDERED.


Dated: December 17, 2020                     /s/ Sally J. Berens
                                             UNITED STATES MAGISTRATE JUDGE
